              Case 2:16-cr-00001-TLN Document 106 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:16-CR-00001-TLN

11                                 Plaintiff,             ORDER

12                          v.

13   OMAR ANABO,

14                                Defendant.

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Defendant’s
18 Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibits B and C to Motion for

19 Compassionate Release pertaining to Defendant and Defendant’s adult son shall be SEALED until

20 further order of this Court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United
22 States and counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 Defendant’s Request, sealing Defendant’s Request and Exhibits B and C serves a compelling interest.

26 The Court further finds that, in the absence of closure, the compelling interests identified by Defendant
27 would be harmed. In light of the public filing of its Notice to Seal, the Court further finds that there are

28

                                                          1
30
             Case 2:16-cr-00001-TLN Document 106 Filed 07/22/20 Page 2 of 2

 1 no additional alternatives to sealing the Defendant’s Request and Exhibits B and C that would

 2 adequately protect the compelling interests identified by Defendant.

 3 DATED: July 21, 2020

 4

 5

 6
                                                             Troy L. Nunley
 7                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
30
